Title: To Thomas Jefferson from James Madison, 25 December 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. Decr. 25. 1796
                    
                    I can not yet entirely remove the uncertainty in which my last left the election. Unless the Vermont election of which little has of late been said, should contain some fatal vice in it, Mr. Adams may be considered as the President elect. Nothing can deprive him of it but a general run of the votes in Georgia, Tenissee and Kentucky in favor of Mr. Pinkney, which is altogether contrary to the best information. It is not even probable that Mr. P. will be the second on the list, the secondary votes of N. Hampshire being now said to have been thrown away on Elseworth: and a greater number consequently required from the States abovementioned than will be likely to fall to his lot. We have nothing new from Europe. The prospect and projects in our foreign  Department are under a veil not a corner of which I have been able to lift. I fear the distrust with which the French Govt. view the Executive here, and the fetters which the President has suffered himself to put on, will be obstacles to the reconciliation which he can not fail to desire. It is whispered also that the Spanish Minister has intimated the probable dissatisfaction of his Court at the Explanatory Article of the British Treaty. Nor can it be doubted, from the nature of the alliance between that and France, that a common cause will be made in all the steps taken by the latter with respect to this Country. In the mean time the British party are busy in their calumnies for turning the blame of the present crisis from themselves, on the pretended instigations of France, by americans at Paris; and some of them are already bold eno’ to talk of an alliance with England as the resourse in case of an actual rupture with France. The new President who ever he will be will have much in his power; and it is important to make as many circumstances as possible conspire to lead him to a right use of it. There never was greater distress than at this moment in the monied world. Failures and frauds occur daily; And are so much connected with Banks that these Institutions are evidently losing ground in the public opinion.
                